Citation Nr: 1757124	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 22, 2015, for the grant of service connection for left ear hearing loss under the Fully Developed Claim (FDC) process.

2.  Entitlement to an effective date earlier than January 22, 2015, for the grant of service connection for tinnitus under the FDC process.

3.  Entitlement to service connection for right ear hearing loss. 


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon..

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a right ear hearing disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran submitted an informal claim for service connection for bilateral hearing loss and tinnitus on January 22, 2015.  

2.  The Veteran submitted a formal claim under the fully developed claim process on March 9, 2015; however, he later submitted additional medical evidence, which properly excluded him from the Fully Developed Claim program.  

3.  The Veteran did not submit any formal or informal claim of entitlement to service connection for hearing loss or tinnitus prior to January 22, 2015.  






CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 22, 2015, for the grant of service connection for a left ear hearing loss disability have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017); VA's Adjudication Procedure Manual, M21-1, Part III, Subpart i, Chapter 3, Section B, para. 2(b).

2.  The criteria for an effective date earlier than January 22, 2015, for the grant of service connection for tinnitus have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017); VA's Adjudication Procedure Manual, M21-1, Part III, Subpart i, Chapter 3, Section B, para. 2(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, the Veteran's original claim for service connection for bilateral hearing loss was granted, and a rating was assigned.  He then appealed the downstream issue of entitlement to an earlier effective date of service connection.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the law with regard to this issue.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As will be explained below, the law, and not the facts, is dispositive of the effective dates claims in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The issue of entitlement to an effective date for the awards of service connection has been adequately developed.  38 U.S.C. §§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Analysis 

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (b)(1) (2012); 38 C.F.R.§ 3.400(b) (2017). 

A claim is defined as a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2017). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R.§ 3.155 (2017); Norris v. West, 12 Vet. App. 413 (1999).

Additionally, Section 506 of PL 112-154, now codified as 38 U.S.C. § 5110 (b)(2)(A) (2012), establishes different rules for the assignment of effective dates that are specific to claims decided under the FDC process.   Thereunder, the effective date of an award of disability compensation to a veteran who submits an application therefor that sets forth an original claim that is fully-developed as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application.  38 U.S.C. § 5110 (b)(2)(A).  A claim for service connection submitted through the FDC process, by definition, meets the statutory requirement of "an original claim that is fully-developed as of the date of submittal."  38 U.S.C. 
§ 5110 (b)(2)(B) (2012).

Even though a claim may initially meet the criteria in VA's Adjudication Procedure Manual M21-1, Part III, Subpart i, Sections A and B for processing under the FDC Program, VA may later exclude the claim from the program if the claimant fails to report for a VA examination and asks VA to reschedule it (unless VA is solely at fault because it, for example, did not provide the examining facility with the claimant's correct mailing address), or submits another claim, additional evidence, or a notice of disagreement after submitting the FDC.  See M21-1, Part III, Subpart i, Chapter 3, Section B, para. 2(b).

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C. § 5107 (2012).

The Veteran essentially contends that the effective date of the grant of benefits should be January 22, 2014, one year prior to the date the informal claim was filed, or alternatively, one year before his formal claim was filed. 

The Veteran filed an informal claim for service connection for a bilateral hearing loss disability and tinnitus on January 22, 2015.  He then filed a formal claim on March 9, 2015, using the FDC process and a VA Form 21-526EZ.  Under the FDC framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining Federal records and providing a VA medical examination to the veteran.  See VA Form 21-526EZ.

Following his initial submission of the January 2015 informal claim, the Veteran was sent a letter on January 29, 2015 including an attached Form 21-526EZ for the Veteran to fill out.  The form noted that " If you submit additional information or evidence after you submit your "fully developed" claim, then VA will remove the claim from the FDC Program Expedited Process and process it in the Standard Claim Process."

On March 30, 2015, the Veteran submitted multiple treatment records from the Oregon Department of Corrections, including relevant treatment records pertaining to a history of hearing loss.  

On May 22, 2015, the Veteran was notified by letter that he was being removed from the FDC program because VA had received evidence requiring further development.  

In the instant case, while the Veteran initially met the criteria for assignment of an effective date under the FDC program, the Regional Office was correct to subsequently exclude his claim based on the submission of additional medical evidence later in March 2015.  The Veteran was notified in January 2015 on his Form 21-526EZ that he would be excluded from the FDC program if he submitted additional evidence.  Therefore, he was properly removed from the FDC program and cannot be granted an earlier effective date one year prior to his formal claim.  See 38 U.S.C. § 5110 (b)(2)(A) (2012); VA's Adjudication Procedure Manual, M21-1, Part III, Subpart i, Chapter 3, Section B, para. 2(b).

In this case, the Board finds no evidence of an informal or formal claim for service connection for prior to the January 22, 2015 informal claim, nor has the Veteran asserted that such a claim was made.  Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the appellant's informal application for service connection.  There is no legal entitlement to an earlier effective date of service connection for tinnitus or hearing loss.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

ORDER

Entitlement to an effective date earlier than January 22, 2015 for the grant of service connection for a left ear hearing loss disability is denied.

Entitlement to an effective date earlier than January 22, 2015 for the grant of service connection for tinnitus is denied.


REMAND

The Veteran essentially contends that his right ear hearing loss was incurred due to the same acoustic trauma in service that caused his left ear hearing loss.  The December 2015 VA examiner noted that the Veteran's right ear hear loss was less likely than not related to service, because the separation examination in March 1964 showed normal hearing thresholds in the right ear without significant threshold shifts.  However, as Hensley v. Brown demonstrates, even where there is no evidence of the veteran's hearing disability until many years after separation from service, "[I]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of 38 U.S.C. § 1110 would be satisfied [for the basis of determining a disability]." (citing Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App 155 (1993).  Thus, a showing of normal hearing upon separation is not enough to provide the sole basis for a denial of a claim for service connection for right ear hearing loss without any other rationale.  Consequently, upon remand, the Veteran must be afforded a new VA opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the audiologist who promulgated the December 2015 hearing examination addendum to obtain an addendum to their opinion, or another audiologist if unavailable.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the claims file, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's right ear hearing loss is etiologically related to service.

Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

In rendering the above opinion, the audiologist should note that the absence of in-service evidence of disability during service, including at the separation examination, is not fatal to service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists. 

The examiner should specifically comment on the Veteran's multiple hearing examinations other than the separation examination, specifically his November 1961 examination demonstrating a threshold shift; as well as his contentions that his right ear suffered the same acoustic trauma as the left ear in service.  

If any of the examiners above are unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans 'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


